Citation Nr: 9918823	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-17 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), assigned 10 percent from October 2, 
1995 to October 28, 1996 and 50 percent from October 28, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

In December 1995, entitlement to service connection was 
granted and evaluated as 10 percent disabling, effective from 
October 2, 1995.  Notice was mailed to the veteran in January 
1996.  In October 1996, the veteran, through his spouse, 
indicated that he wanted to pursue a claim of entitlement to 
an increased evaluation in excess of 10 percent.  In a July 
1997 rating decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted entitlement to an increased 
evaluation for PTSD to 50 percent, effective from October 28, 
1996.  The veteran again expressed disagreement in September 
1997, a statement of the case (SOC) was issued in October 
1998, and thereafter the veteran perfected a timely appeal.

In consideration of the foregoing procedural development, the 
Board of Veterans' Appeals (Board) finds that the veteran's 
October 1996 statement should have been construed as notice 
of disagreement (NOD) to the December 1995 rating action.  
See 38 C.F.R. § 20.201 (1998).  Appellate review of an RO 
decision is initiated by filing NOD and completed by a timely 
filing a substantive appeal, after the issuance of a 
statement of the case (SOC).  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1998).  On receipt of the NOD, the 
RO shall take such action and development that is deemed 
appropriate and if the claim remains denied, shall issue to 
the veteran a SOC.  38 U.S.C.A. § 7105(d)(1).  In this 
matter, it appears as though the October 1996 letter was 
construed as a new claim instead of disagreement with the 
December 1995 rating action, and, as a result of the 
foregoing, the veteran was not issued a SOC thereafter.  
Considering this development, the Board finds that the 
veteran filed a timely NOD with the December 1995 rating 
action and has continuously prosecuted his claim since that 
time.  Because the veteran filed notice of disagreement 
within a year of the December 1995 rating action- notice of 
disagreement was received in October 1996- and because a 
statement of the case was not issued thereafter (SOC was 
issued in October 1998), the veteran's due process rights 
from 1995 were preserved.  As such, the issue on appeal has 
been restyled to more accurately contemplate the 
aforementioned finding.  See Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995).  

On June 2, 1999, the veteran filed a motion to advance on the 
Board's docket due to a terminal illness.  On June 8, 1999, 
the veteran motion was denied based upon insufficient 
evidence, as the evidence of record at that time only showed 
that the veteran suffered from PTSD and received counseling.  
Notice of the denial was thereafter mailed to the veteran.  
On June 24, 1999, the Board received a second motion to 
advance on the docket.  To support his motion, the veteran 
submitted numerous medical statements concerning the 
diagnosis of end stage glioblastoma multiforme, in which the 
veteran's doctor stated that his prognosis was guarded.  On 
June 24, the motion to advance on the docket was granted.  
Thereafter, notice was issued to the veteran.  

As previously indicated, in June 1999, the veteran submitted 
additional medical reports to support his claim of 
entitlement to an increased evaluation for PTSD.  VA 
regulations provide that any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under Section 19.37(b) of this chapter, must be referred to 
the agency of original jurisdiction for review and 
preparation of a Supplemental Statement of the Case.  
38 C.F.R. § 20.1304 (1998).  However, after reviewing the 
evidence of record and based upon the Board's ultimate 
disposition rendered below, the Board finds that additional 
development in this regard is not warranted.  That is, the 
Board has determined below that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  Id.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  Prior to March 12, 1997, the evidence shows that the 
veteran's PTSD was productive of intrusive thoughts, 
flashbacks, nightmares, crying spells, and a blocking 
defense; the veteran was oriented times three with a good 
memory, he had a fair functioning level.  The disability was 
productive of no more than moderate occupational and 
industrial impairment.

3.  From March 12, 1997, the evidence shows that the 
veteran's symptoms associated with PTSD prevent him from 
obtaining and maintaining employment.  The veteran's 
disability is productive of severe occupational and 
industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 50 percent for 
PTSD are met for the period extending from October 2, 1995 to 
March 11, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§ 4.132, Diagnostic Code 9411, now codified as 
38 C.F.R.§ 4.130, Diagnostic Codes 9411-9440 (1998).

2.  The criteria for an increased rating to 100 percent for 
PTSD are met as of March 12, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R.§ 4.132, Diagnostic Code 9411, now 
codified as 38 C.F.R.§ 4.130, Diagnostic Codes 9411-9440 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in relevant part, in December 1995, service 
connection for PTSD was granted and evaluated at 10 percent, 
effective from October 2, 1995.  The veteran appealed 
therefrom.  Accordingly, in this case the veteran was awarded 
service connection for a disability and he appealed that 
original rating.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also AB 
v. Brown, 6 Vet. App. 35 (1993).  The VA, therefore, has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  After 
reviewing the evidence of record, the Board is satisfied that 
all necessary evidence has been received for an equitable 
disposition of the veteran's appeal.  Id. 

Factual Background

In the December 1995 rating decision, the RO considered the 
veteran's service medical records; VA application for 
compensation and benefits, which was received on October 2, 
1995; medical reports from Alexian Brothers Medical Center, 
which reference unrelated disorders; and VA examination 
reports dated from November to December 1995. 

On VA examination in December 1995, the veteran stated that 
he was married and worked as a plumber.  He also complained 
of experiencing nightmares, flashbacks, and violent behavior.  
Objective evaluation showed that the veteran was oriented 
times 3 with good memory.  Evidence of hallucinations, 
paranoia, agitation, and violence was not present although 
crying spells and a blocking defense was noted.  It was also 
noted that he experienced recurrent and intrusive distressing 
recollections of service; sudden acting or feeling as if the 
traumatic event were recurring; efforts to avoid activities 
or situations that aroused recollections of the trauma; an 
inability to recall an important aspect of the trauma; 
feelings of detachment or estrangement from others; 
difficulty with falling and staying asleep; and irritability 
or outbursts of anger.  The diagnosis was Axis I: PTSD; Axis 
IV: environmental stress; and Axis V: fair functioning. 

Treatment reports dated from July 1990 to December 1995 from 
J.E., M.D., are also of record.  The reports, however, do not 
discuss PTSD.

On March 12, 1997 a subsequent VA examination was conducted.  
During the interview, the veteran recalled that after 
completing the 10th grade he entered service and was 
stationed with the 26th Marines.  The examiner then noted 
that the veteran became very upset and left the interview 
rather than discuss the trauma.  The veteran, however, 
returned.  After returning, the veteran reported that his 
duties included transporting soldiers and support equipment 
to the front lines and taking back wounded and dead soldiers.  
The veteran thereafter openly cried and mumbled half 
sentences about "lots of bodies . . . trying to keep going, 
keep going . . . blood dripping out of the truck . . . all 
U.S. soldiers . . . alive, some screaming, some hollering."  
The veteran added that the soldiers he transported had very 
serious injuries, some were dead, but there were too many 
casualties to evacuate them by helicopter or a more rapid 
means of transportation.  He performed these duties for six 
or seven months.  After that assignment, he was assigned to 
an infantry unit that made beach assaults.  In that capacity, 
he engaged in firefights, which he did partially out of 
intense anger and the desire for revenge for the deaths of 
many soldiers.  

Subsequent to service, the veteran stated "[b]ack in the 
States he was spit upon, called names, people laughed at 
us."  That was the payment they received upon returning from 
service.  He was unable to work for a year due to being upset 
and unable to fit into society, but, thereafter, he drove a 
truck for approximately fifteen years.  He stopped driving 
because of musculoskeletal disorders.  Since 1985, the 
veteran stated that he has worked odd jobs including 
plumbing, maintenance, and building.  As a result of failing 
health, he moved to Arizona.  Since moving, his ability to 
work had decreased as there has been less work for him and 
when work is available, he declines the job.  The veteran 
stated when he felt better he could work from 25 to 30 hours 
a week.  The veteran then stated that he worked approximately 
16 hours a week but his feelings of depression, inability to 
deal with people, and desire to stay at home and avoid life 
prevented him from working.  The veteran's medical history 
was also reviewed.  

The veteran's subjective complaints consisted of experiencing 
intrusive thoughts about wartime experiences.  The veteran 
stated at times his thoughts overwhelmed him and he had to 
seek a private spot someplace alone for three or four hours 
before he could calm himself.  He also had upsetting dreams 
and nightmares of war experiences about two or three times a 
week.  Sometimes when upset, he refused to try to sleep, as 
to avoid nightmares.  The veteran also recalled that 
ambulance sirens, helicopters, and other stimuli evoked 
intrusive recall and visual recall of in-service trauma.  
Holidays also triggered symptoms.  The veteran reported that 
he had lost interest in people and avoided them, that he had 
hypervigilant behavior and was on guard for danger around him 
constantly, and had an exaggerated startle response in that 
loud noises interrupted his train of thought and caused 
confusion.  

On objective evaluation, the veteran did not make eye contact 
or made very minimal contact.  The veteran stated that he was 
trying to avoid getting upset so that he could stay and 
finish the examination.  The veteran was tearful throughout 
the interview with a red face.  He also was irritable and 
initially suspicious of the process.  The veteran was angry 
about having to go through the interview.  Nevertheless, no 
evidence of delusions, hallucination, or organic brain 
syndrome was noted.  The veteran spoke logically and 
coherently in a normal rate, volume, and pace of speech.  His 
mood, however, was rated as severely depressed.  The Beck 
Depression Inventory came back in the upper end of the 
Moderate Range of depression, but it was clear that the 
veteran was minimizing.  For example, he refused to endorse 
certain items by stating, "I wake up several hours earlier 
than I use to and cannot get back to sleep."  The examiner 
stated that the veteran minimized his sleeping ability 
because he could not sleep past 5:30 a.m. and only slept 
three and a half-hours a night.  

The relevant diagnoses were Axis I: PTSD, chronic, moderately 
severe; major depression, recurrent, moderately severe, 
without psychotic features; alcohol abuse which he uses as a 
form of self-medication in the absence of any other mental 
health treatment or medications; Axis IV: stressors include 
decreased ability to work, chronic medical problems which are 
disabling in themselves, and ongoing symptoms of PTSD and 
depression for at least 10 years; Axis V: Global Assessment 
Functioning (GAF) at this point is 50, highest level in past 
year is approximately 57.

In December 1997, the 10 percent evaluation was increased to 
50 percent, effective from October 28, 1996.  

Thereafter, VA outpatient treatment reports dated from 
October 1996 to August 1997 and emergency room reports from 
Havasu Samaritan Regional Hospital dated in October 1997 were 
received.  The reports do not record clinical data associated 
with PTSD.  

VA treatment reports dated from April 1998 to May 1999 show 
that the veteran received individual psychiatric counseling.  
The reports show that in April 1998, the veteran received 
treatment for depression, thoughts of hopelessness, and 
suicidal ideation.  An April 1998 report from the Mental 
Health Clinic also shows that the veteran complained of 
severe symptoms of PTSD such as intrusive thoughts, 
hypervigilence, nightmares, and a startled reaction.  A 
diagnosis of PTSD was made.  

In addition, an August 1998 clinical entry shows that the 
veteran had constant nightmares and difficulty with sleeping.  
The report also shows that the veteran had flashbacks where 
he saw long grass like pampas grass of Arizona and stated, at 
times, smells and seeing helicopters at a lake caused 
flashbacks and triggered memories and constant intrusive 
thoughts.  The veteran stated that he talked with his friends 
but sometimes isolated himself, as contact with people made 
him nervous.  He also maintained that he could not maintain 
regular employment because people would get close him and 
attempt to find out his business.  He also had difficulty 
visiting the homes of others.  Objective findings showed that 
the veteran cried when thinking and talking about friends who 
died.  He choked up and then took a few minutes to collect 
himself.  The examiner also noted that the veteran was unable 
to hold a job because of PTSD symptoms.  

A March 1999 clinical entry shows that the veteran complained 
of smelling things that reminded him of service, difficulty 
remembering what people said, and difficulty with 
dissociation.  The veteran also stated that he heard a 
constant voice and that he was trying to resolve whether or 
not it was from service.  The veteran acknowledged 
experiencing mood swings, irritability, and headaches.  
Examination revealed that the veteran had poor eye contact 
and was distant, although he was friendly and that his speech 
was normal but hesitant at times.  The veteran denied 
suicidal ideation.  The diagnosis was PTSD.  

The reports also show that in May 1999, the veteran was 
hospitalized and underwent a right occipitoparietal 
craniotomy macroscopic total removal of the tumor.  The 
discharge diagnoses included gliosarcoma on the right 
cerebral hemisphere parietooccipital region.  In June 1999, 
J.R.O., M.D., wrote that the veteran was being treated with 
radiation therapy for a glioblastoma multiforme involving the 
right parietooccipital lobe area of the brain, as a course of 
30 fractions of radiation had been planned.  Because of the 
nature of the tumor and the treatment, the doctor stated that 
the veteran would not be able to return to regular employment 
for at least the next six months.  The physician added that 
the prognosis with the veteran's type of brain tumor is 
guarded, in that, in many cases there will be tumor 
recurrence within the first year after treatment.  

Law and Regulation

As previously indicated, the veteran contends that he is 
entitled to an increased evaluation for PTSD.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Different diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Prior to November 7, 1996, the regulations provided that when 
PTSD caused mild impairment in the ability to establish and 
maintain social contacts and to obtain or retain employment, 
a 10 percent disability evaluation was warranted.  When PTSD 
caused a veteran definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms result in such 
reduction in initiative, flexibility and efficiency levels as 
to produce definite social and industrial impairment, a 30 
percent evaluation was warranted.  When PTSD caused a veteran 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
with reliability, flexibility, and efficiency levels so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment, a 50 percent evaluation 
was warranted.  

A 70 percent rating was warranted when there was severe 
social impairment and the psychoneurotic symptoms were of 
such severity and persistence that there was a severe 
inability to obtain or retain employment.  A 100 percent 
evaluation was warranted for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms employed 
under that regulations to describe symptomatology for rating 
purposes were "quantitative" in character.  To ensure that 
the Board meets the statutory requirement that it articulate 
"reasons or bases" for its decisions, the Court invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 10 percent evaluation is warranted 
for occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events), and a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Also under the new criteria, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411-9440.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Analysis

In the case, review of the record shows that from October 2, 
1995 to March 11, 1997, entitlement to an increased 
evaluation to 50 percent is warranted, under the old and the 
new criteria.  The clinical data establishes that the 
veteran's PTSD is productive of moderate impairment.  As 
noted above, on examination in December 1995, although 
objective evaluation showed that the veteran was married, 
that he worked as a plumber, that his memory and judgment 
were intact, and that he was not agitated or violent, 
findings also showed that the veteran experienced flashbacks, 
intrusive thoughts, crying spells, a blocking defense, and a 
startled response.  In 1995, the veteran's level of 
functioning was characterized as "fair" and on VA 
examination in March 1997, the veteran's GAF during this 
period was 57.  A GAF score of 55 to 60 indicates "moderate 
difficulty in social, occupational, or school functioning."  
Diagnostic and Statistical Manual For Mental Disorders, 32 
(4th ed. 1994), as cited in Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  As such, entitlement to an 
increased rating to 50 percent is warranted for the veteran's 
PTSD from October 2, 1995 to March 11, 1997.

However, the record fails to show that entitlement to an 
increased rating in excess of 50 percent is warranted.  
38 C.F.R. § 4.7.  The requisite criteria for an increased 
rating to 70 percent are not met.  The record fails to show 
that the veteran had severe social impairment and that his 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe inability to obtain or retain 
employment.  The record also fails to show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  Again, the veteran was married and 
worked as a plumber during this period.  Examinations during 
this time are also devoid of findings demonstrating severe 
and persistent psychoneurotic symptoms.  The record is devoid 
of any evidence indicating that the requisite criteria for an 
increased rating to 100 percent are met, too.  
38 C.F.R. § 4.132, Diagnostic Code 9411, now codified as 
4.130, Diagnostic Codes 9411-9440.  In view of the foregoing, 
the record shows that the veteran's clinical picture more 
nearly approximates the criteria, both under the new and old 
criteria, required for a 50 percent rating and no more.  Id.  
As such, during the period in question, entitlement to an 
increased evaluation to 50 percent and no more is warranted.

Subsequent to March 12, 1997, review of the record shows that 
the veteran's PTSD prevented him from obtaining and 
maintaining substantially gainful employment.  Thus, for this 
period, entitlement to an increased rating to 100 percent is 
warranted.  38 C.F.R. § 4.132, Diagnostic Code 9411, now 
codified as 4.130, Diagnostic Codes 9411-9440.  In this 
matter, the Board initially notes that on clinical evaluation 
in March 1997, the veteran spoke logically and coherently at 
a normal rate, volume, and pace.  It is also noted that no 
evidence of delusions, hallucination, or organic brain 
syndrome was noted and a GAF of 50 was recorded.  However, at 
that same examination, the examiner noted that the veteran 
was depressed, irritable, and angry and recorded a diagnosis 
of chronic PTSD, moderately severe.  The examiner also stated 
that the veteran's stressors included a decreased ability to 
work.  In addition to the foregoing, an August 1998 VA 
clinical entry shows that the veteran experienced constant 
nightmares, difficulty with sleeping, flashbacks, and mood 
swings.  The veteran also heard voices from service.  In 
August 1998, the examiner stated that the veteran was unable 
to hold a job because of PTSD symptoms.  In consideration of 
the foregoing, the Board finds that evidence of record is in 
equipoise and that the benefit-of-the-doubt doctrine is 
applicable.  VA regulation provides when after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (1998).  As such, 
from March 12, 1997, entitlement to an increased rating to 
100 percent is warranted.  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411, now codified as 4.130, Diagnostic Codes 
9411-9440.

As shown above, in the case at hand, the Board is cognizant 
that, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, after reviewing the 
evidence of record presented in this case, the Board finds 
that the veteran's disability was shown to be 50 percent 
disabling from October 2, 1995 to March 11, 1997 and from 
March 12, 1997, 100 percent disabling.  To this extent and no 
more, the veteran's appeal is granted.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9411, now 
codified as 4.130, Diagnostic Codes 9411-9440.



ORDER

An increased rating to 50 percent for PTSD, effective from 
October 2, 1995 to March 11, 1997, is granted subject to the 
regulations pertinent to the disbursement of monetary funds.

An increased rating to 100 percent for PTSD, effective from 
March 12, 1997, is granted subject to the regulations 
pertinent to the disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

